Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to the amendments filed on 11/30/2021 in which claims 1, 4-6 are pending, of which Claims 1, 4-6 have been amended and claims 2-3 have been cancelled.
Response to Arguments
Applicant's First Argument: 
Examiner disagrees with the applicant argument because Applicant in the reply, filed on 11/30/2021, argues against the Karlan and McKay reference individually, it is noted that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's Second Argument: 
Karlan band does not extend the full circumference around the head.
Examiner's Response: 
Examiner disagrees with the applicant argument because this feature was never claimed.
Applicant's Third Argument: 
McKay device must fit the head alone.
Examiner's Response: 
Examiner disagrees with the applicant argument because this reference was relied on for the resiliently stretchable material teaching only which is indeed well-known material in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karlan (U.S. Patent No. 5,327,585) in view of McKay (U.S. Patent No. 5,305,470).

Regarding claim 1, Karlan discloses a cooling headband assembly being configured to be integrated into a cap for cooling a user's head (See Figs. 1-2A), said assembly (See Figs. 1-2A) comprising: 

a cooling media (66) being integrated into said band (32) (as shown in Fig. 2), said cooling media (66) being comprised of a thermally conductive material (disclosed as eutectic solution or material), the recitation “thereby facilitating said cooling media to be cooled when said band is positioned in a refrigerator wherein said cooling media is configured to cool the user's head when the user wears the hat” was considered as functional wherein the device of the prior art is fully capable to perform the claimed function of cooling the material (Col. 1, lines 12-13 describe that the material can be chilled). It is noted that the applicant is not positively claiming a refrigerator, the device of the prior art is capable to be chilled in a refrigerator.
Karlan discloses a band (See above).
Karlan does not disclose that the band is comprised of a resiliently stretchable material wherein said band is configured (capable) to accommodate a variety of hat sizes.
McKay teaches yet another head band (See Fig. 4) for absorbing perspiration and for cooling the wearer is comprised of a band of elastic absorbent material, generally toroidal in shape, and is configured to be worn upon a person's head (See Abstract) wherein the elastic material was considered as resiliently stretchable material, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Karlan device with a band is comprised of a resiliently stretchable material (elastic) as taught by McKay in order to enhance comfort to the wearer, provide better fit and the ability to fit on different size heads and hats.

Regarding claim 4, Karlan discloses a cooling headband assembly wherein said band is comprised of a fluid impermeable material (Col. 1, line 9-11 describe impervious material which was considered as impermeable material).

Regarding claim 5, Karlan as modified by McKay discloses a cooling headband assembly further comprising cooling gel (Col. 3, lines 55-61 of McKay considered as media hereinafter) being positioned within an interior of said band such that said cooling gel completely fills said band (See Figs. 2-4 of McKay).

Regarding claim 6, Karlan discloses a cooling headband assembly being configured to be integrated into a cap for cooling a user's head (See Figs. 1-2A), said assembly (See Figs. 1-2A) comprising: 

a cooling media (66) being integrated into said band (32) (as shown in Fig. 2), said cooling media (66) being comprised of a thermally conductive material (disclosed as eutectic solution or material), the recitation “thereby facilitating said cooling media to be cooled when said band is positioned in a refrigerator wherein said cooling media is configured to cool the user's head when the user wears the hat” was considered as functional wherein the device of the prior art is fully capable to perform the claimed function of cooling the material (Col. 1, lines 12-13 describe that the material can be chilled). It is noted that the applicant is not positively claiming a refrigerator, the device of the prior art is capable to be chilled in a refrigerator;
wherein said band is hollow (See Fig. 2 showing the hallow space where the cooling media 66 is located).
Karlan does not disclose that the band is comprised of a resiliently stretchable material wherein said band is configured (capable) to accommodate a variety of hat sizes.
McKay teaches yet another head band (See Fig. 4) for absorbing perspiration and for cooling the wearer is comprised of a band of elastic absorbent material, generally toroidal in shape, and is configured to be worn upon a person's head (See Abstract) wherein the elastic material was considered as resiliently stretchable material, the band can accommodate a range of head sizes (Col. 4, lines 31-33) therefore it capable to accommodate a variety of hat sizes because it is elastic.

wherein said band is comprised of a fluid impermeable material (Col. 1, line 9-11 describe impervious material which was considered as impermeable material).
further comprising cooling gel (Col. 3, lines 55-61 of McKay gel was considered as the media) being positioned within an interior of said band such that said cooling gel completely fills said band (See Figs. 2-4 of McKay).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732